SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information September 30, 2014 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) Report on the review of quarterly information - ITR To the Shareholders, Board of Directors and Officers Gafisa S.A. São Paulo, SP We have reviewed the accompanying individual and consolidated interim financial information of Gafisa S.A. (“Company”), identified as Company and Consolidated, respectively, contained in the Quarterly Information (ITR) for the quarter ended September 30, 2014, which comprises the balance sheet as at September 30, 2014 and the respective statement of operations and statement of comprehensive income (loss) for the quarter and nine-month period then ended, and the statement of changes in equity and statement of cash flows for the nine-month period then ended, including explanatory notes. The Company’s management is responsible for the preparation of individual interim financial information in accordance with the Technical Pronouncement of the Brazilian (CPC) 21 – Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21 (R1) and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB) which considers the Technical Orientation - OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by the Brazilian (CPC) and approved by the Brazilian Securities Commission (CVM) and the Brazilian Federal Accounting Council (CFC), as well as for the presentation of these information in compliance with the rules issued by the CVM, applicable to the preparation of Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review according to the Brazilian and international review standards of interim financial information (NBC TR 2410 – Review of Interim Financial Information Performed by the Auditor of the Entity, and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of inquiries, mainly of the people responsible for the financial and accounting matters, and the application of analytical and other review procedures. The scope of a review is significantly narrower than that of an audit conducted in accordance with audit standards and, accordingly, it did not permit us to obtain assurance that we took notice of all significant matters that could have been raised in an audit. Therefore, we did not express an audit opinion. Conclusion from the individual and consolidated interim financial information prepared in accordance with CPC 21 (R1) Based on our review, we are not aware of any fact that makes us believe that the individual and consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Conclusion from the consolidated interim information prepared in accordance with IAS 34, which considers the Technical Orientation - OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by the Brazilian (CPC) and approved by the Brazilian Securities Commission (CVM) and the Brazilian Federal Accounting Council (CFC) Based on our review, we are not aware of any fact that makes us believe that the consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with IAS 34, which considers the Technical Orientation - OCPC 04 - Application of technical interpretation ICPC02 to the Brazilian Real Estate Development Entities, issued by the Brazilian (CPC) and approved by the Brazilian Securities Commission (CVM) and the Brazilian Federal Accounting Council (CFC) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Emphasis of matter As described in Note 2, the individual (Company) and consolidated interim financial information was prepared in accordance with accounting practices adopted in Brazil (CPC21 (R1)). The consolidated interim financial information prepared in accordance with the IFRS applicable to the real estate development entities also considers the Technical Orientation OCPC04, edited by the Brazilian (CPC). This Technical Orientation refers to the revenue recognition of this sector and comprises other matters related to the meaning and adoption of the concept of continuous transfer of the risks, benefits and control over real estate unit sales, as further described in Note 2. Our conclusion is not modified in view of this matter. Other matters Statements of value added We have also reviewed the individual and consolidated statement of value added for the nine-month period ended September 30, 2014, prepared under the responsibility of the Company’s management, the presentation of which in the interim financial information is required by the rules of the CVM applicable to Quarterly Information (ITR), and as supplementary information under IFRS, whereby no statement of value added presentation is required. These statements have been subject to the same review procedures previously described and, based on our review, we are not aware of any fact that makes us believe that they were not prepared, in all material respects, according to the individual and consolidated interim financial information taken as a whole. São Paulo, November 7 th , 2014 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Giuseppe Masi Accountant CRC 1SP176273/O-7 Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet - Liabilities 3 Statement of income 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 1/1/2014 to 9/30/2014 7 1/1/2013 to 9/30/2013 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet Liabilities 11 Statement of income 12 Statement of comprehensive income (loss) 13 Statement of cash flows 14 Statements of changes in Equity 1/1/2014 to 9/30/2014 15 1/1/2013 to 9/30/2013 16 Statement of value added 17 Comments on performance 18 Notes to interim financial information 60 Comments on Company’s Business Projections Other information deemed relevant by the Company Reports and statements Report on review of interim financial information Management statement of interim financial information Management statement on the report on review of interim financial information COMPANY DATA/ CAPITAL COMPOSITION Number of shares (in thousands) CURRENT QUARTER 9/30/2014 Paid-in Capital Commom 435,559 Preferred - Total 435,559 Treasury shares Commom 30,289 Preferred - Total 30,289 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2014 PRIOR YEAR 12/31/2013 1 Total Assets 6,663,217 6,823,205 1.01 Current Assets 2,890,237 3,312,510 1.01.01 Cash and cash equivalents 62,306 39,032 1.01.01.01 Cash and banks 13,517 11,940 1.01.01.02 Securities purchased under agreement to resell 48,789 27,092 1.01.02 Short-term investments 764,159 1,241,026 1.01.03 Accounts receivable 804,177 1,034,833 1.01.03.01 Trade accounts receivable 804,177 1,034,833 1.01.03.01.01 Receivables from clients of developments 790,211 1,005,840 1.01.03.01.02 Receivables from clients of construction and services rendered 13,966 28,993 1.01.04 Inventories 1,069,935 780,867 1.01.07 Prepaid expenses 11,281 21,440 1.01.08 Other current assets 178,379 195,312 1.01.08.01 Non current assets for sale 8,147 7,064 1.01.08.03 Other 170,232 188,248 1.01.08.03.01 Other accounts receivable and other 5,844 15,749 1.01.08.03.02 Derivative financial instruments - 183 1.01.08.03.03 Receivables from related parties 164,388 172,316 1.02 Non current assets 3,772,980 3,510,695 1.02.01 Non current assets 795,879 772,600 1.02.01.03 Accounts receivable 250,585 182,069 1.02.01.03.01 Receivables from clients of developments 250,585 182,069 1.02.01.04 Inventories 301,101 337,265 1.02.01.06 Deferred taxes 49,099 49,099 1.02.01.06.01 Deferred income tax and social contribution 49,099 49,099 1.02.01.09 Other non current assets 195,094 204,167 1.02.01.09.03 Other accounts receivable and other 119,105 105,895 1.02.01.09.04 Receivables from related parties 75,989 98,272 1.02.02 Investments 2,915,578 2,679,833 1.02.02.01 Interest in associates and affiliates 2,800,857 2,559,393 1.02.02.01.02 Interest in subsidiaries 2,800,857 2,468,337 1.02.02.01.04 Other investments - 91,056 1.02.02.02 Interest in subsidiaries 114,721 120,440 1.02.02.02.01 Interest in subsidiaries - goodwill 114,721 120,440 1.02.03 Property and equipment 21,985 12,239 1.02.03.01 Operation property and equipment 21,985 12,239 1.02.04 Intangible assets 39,538 46,023 1.02.04.01 Intangible assets 39,538 46,023 2 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2014 PRIOR YEAR 12/31/2013 2 Total Liabilities 6,663,217 6,823,205 2.01 Current liabilities 1,853,035 1,925,787 2.01.01 Social and labor obligations 50,374 59,330 2.01.01.02 Labor obligations 50,374 59,330 2.01.01.02.01 Salaries, payroll charges and profit sharing 50,374 59,330 2.01.02 Suppliers 49,909 51,415 2.01.02.01 Local suppliers 49,909 51,415 2.01.03 Tax obligations 29,142 115,775 2.01.03.01 Federal tax obligations 29,142 115,775 2.01.04 Loans and financing 662,376 730,318 2.01.04.01 Loans and financing 381,272 376,047 2.01.04.02 Debentures 281,104 354,271 2.01.05 Other obligations 963,268 896,830 2.01.05.01 Payables to related parties 517,627 202,175 2.01.05.02 Other 445,641 694,655 2.01.05.02.01 Declared dividends 32,945 150,067 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 263,358 284,366 2.01.05.02.05 Other obligations 119,100 101,296 2.01.05.02.06 Payables to venture partners 7,297 108,742 2.01.05.02.07 Obligations assumed on the assignment of receivables 22,548 50,184 2.01.05.02.08 Derivative financial instruments 393 - 2.01.06 Provisions 97,966 72,119 2.01.06.01 Tax, labor and civel lawsuits 97,966 72,119 2.01.06.01.01 Tax lawsuits 218 163 2.01.06.01.02 Labor lawsuits 41,282 31,564 2.01.06.01.04 Civel lawsuits 56,466 40,392 2.02 Non current liabilities 1,703,266 1,706,694 2.02.01 Loans and financing 1,529,262 1,530,523 2.02.01.01 Loans and financing 818,451 873,137 2.02.01.01.01 Loans and financing in local currency 818,451 873,137 2.02.01.02 Debentures 710,811 657,386 2.02.02 Other obligations 113,286 108,691 2.02.02.02 Other 113,286 108,691 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 45,731 35,729 2.02.02.02.04 Other liabilities 39,208 38,151 2.02.02.02.05 Payables to venture partners 7,145 10,794 2.02.02.02.06 Obligations assumed on the assignment of receivables 16,521 24,017 2.02.02.02.07 Derivative financial instruments 4,681 - 2.02.04 Provisions 60,718 67,480 2.02.04.01 Tax, labor and civel lawsuits 60,718 67,480 2.02.04.01.04 Civel lawsuits 60,718 67,480 2.03 Equity 3,106,916 3,190,724 2.03.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves -51,901 -18,687 3 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2014 PRIOR YEAR 12/31/2013 2.03.02.04 Granted options 139,028 125,600 2.03.02.05 Treasury shares -109,048 -73,070 2.03.02.07 Reserve for expenditure swith public offering -71,217 -71,217 2.03.02.08 Income from treasury shares transfer -10,664 - 2.03.04 Income Reserve 468,749 468,749 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 437,156 437,156 2.03.05 Accumulated losses/profit -50,594 - 4 INDIVIDUAL FINANCIAL STATEMENTS - INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2014 to 9/30/2014 YEAR TO DATE 1/1/2014 to 9/30/2014 SAME QUARTER FROM PREVIOUS YEAR 7/1/2013 to 9/30/2013 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 9/30/2013 3.01 Gross Sales and/or Services 267,777 784,855 298,783 898,550 3.01.01 Revenue from real estate development 293,813 864,232 329,801 986,571 3.01.03 Taxes on real estate sales and services -26,036 -79,377 -31,018 -88,021 3.02 Cost of sales and/or services -191,081 -543,093 -168,001 -596,713 3.02.01 Cost of real estate development -191,081 -543,093 -168,001 -596,713 3.03 Gross profit 76,696 241,762 130,782 301,837 3.04 Operating expenses/income -63,980 -250,626 -96,326 -292,866 3.04.01 Selling expenses -17,415 -55,719 -23,746 -85,301 3.04.02 General and administrative expenses -33,293 -95,879 -30,109 -90,588 3.04.05 Other operating expenses -22,147 -79,639 -31,621 -68,517 3.04.05.01 Depreciation and amortization -7,206 -27,923 -15,266 -29,792 3.04.05.02 Other operating expenses -14,941 -51,716 -16,355 -38,725 3.04.06 Equity pick-up 8,875 -19,389 -10,850 -48,460 3.05 Income (loss) before financial results and income taxes 12,716 -8,864 34,456 8,971 3.06 Financial -15,244 -29,377 -41,351 -119,001 3.06.01 Financial income 18,533 8,077 23,281 3.06.02 Financial expenses -33,777 -99,547 -49,428 -142,282 3.07 Income before income taxes -2,528 -38,241 -6,895 -110,030 3.08 Income and social contribution taxes -7,426 -12,353 - - 3.08.01 Current -7,426 -12,353 - - 3.09 Income (loss) from continuing operation -9,954 -50,594 -6,895 -110,030 3.10 Income (loss) from discontinuing operation - - 22,672 56,191 3.10.01 Income (loss) from discontinuing operation - - 22,672 56,191 3.11 Income (loss) for the period -9,954 -50,594 15,777 -53,839 3.99 Earnings per share 3.99.01 Basic earnings per share 3.99.01.01 ON -0.0246 -0.1248 0.0368 -0.1259 3.99.02 Diluted earnings per share 3.99.02.01 ON -0.0246 -0.1248 0.0358 -0.1259 5 INDIVIDUAL FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2014 to 9/30/2014 YEAR TO DATE 1/1/2014 to 9/30/2014 SAME QUARTER FROM PREVIOUS YEAR 7/1/2013 to 9/30/2013 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 9/30/2013 4.01 Income (loss) for the period -9,954 -50,594 15,777 -53,839 4.03 Comprehensive income (loss) for the period -9,954 -50,594 15,777 -53,839 6 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2014 PRIOR YEAR 9/30/2013 6.01 Net cash from operating activities -90,439 78,305 6.01.01 Cash generated in the operations 126,387 79,420 6.01.01.01 Loss before income and social contribution taxes -38,241 -110,030 6.01.01.02 Stock options expenses 27,265 13,611 6.01.01.03 Unrealized interest and finance charges, net 30,868 39,439 6.01.01.04 Depreciation and amortization 27,923 29,792 6.01.01.05 Decrease of permanent assets 246 10,707 6.01.01.06 Provision for legal claims 40,420 32,772 6.01.01.07 Warranty provision -2,874 -4,246 6.01.01.08 Provision for profit sharing 13,910 14,699 6.01.01.09 Allowance for doubtful accounts -825 -3,798 6.01.01.10 Provision for realization of non-financial assets – properties for sale - -559 6.01.01.11 Provision for penalties due to delay in construction works -2,748 -3,971 6.01.01.12 Financial instruments 4,354 5,273 6.01.01.13 Equity pick-up 19,389 48,460 6.01.01.14 Provision for realization of non-financial assets – intangible - 571 6.01.01.15 Decrease of investing 6,700 6,700 6.01.02 Variation in Assets and Liabilities -216,826 -1,115 6.01.02.01 Trade accounts receivable 127,834 -161,649 6.01.02.02 Properties for sale -253,987 -178,985 6.01.02.03 Other accounts receivable 9,322 -6,820 6.01.02.04 Transactions with related parties 57,970 327,661 6.01.02.05 Prepaid expenses 10,159 14,576 6.01.02.06 Suppliers -1,507 12,262 6.01.02.07 Obligations for purchase of land and adv. from customers -11,005 82,231 6.01.02.08 Taxes and contributions -10,521 19,887 6.01.02.09 Salaries and payable charges -22,859 -16,377 6.01.02.10 Other obligations -33,767 -93,901 6.01.02.11 Income tax and social contribution payable -88,465 - 6.02 Net cash from investing activities 465,264 83,303 6.02.01 Purchase of property and equipment and intangible assets -31,429 -50,792 6.02.02 Redemption of short-term investments 1,806,396 1,348,642 6.02.03 Purchase of short-term investments -1,329,530 -1,218,735 6.02.04 Increase in investments -22,643 -4,587 6.02.05 Received dividends 42,470 8,775 6.03 Net cash from financing activities -351,551 -173,611 6.03.01 Increase in capital - 4,866 6.03.02 Increase in loans, financing and debentures 544,021 571,720 6.03.03 Payment of loans, financing and debentures -643,472 -638,071 6.03.04 Paid dividends -117,126 - 6.03.06 Obligation with investors -105,094 -101,709 6.03.07 Payables to venture partners -5,966 -10,417 6.03.08 Repurchase of treasury shares -30,833 - 6.03.09 Alienation of treasury shares 17,583 - 6.03.10 Income from treasury shares' alienation -10,664 - 6.05 Net decrease of cash and cash equivalents 23,274 -12,003 6.05.01 Cash and cash equivalents at the beginning of the period 39,032 95,836 6.05.02 Cash and cash equivalents at the end of the period 62,306 83,833 7 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 1/1/2014 to 9/30/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,740,662 -18,687 468,749 - - 3,190,724 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 - - 3,190,724 5.04 Capital transactions with shareholders - -33,214 - - - -33,214 5.04.03 Realization of granted options - 13,427 - - - 13,427 5.04.04 Acquired treasury shares - -53,560 - - - -53,560 5.04.05 Sold treasury shares - 6,919 - - - 6,919 5.05 Total of comprehensive loss - - - -50,594 - -50,594 5.05.01 Loss for the period - - - -50,594 - -50,594 5.07 Closing balance 2,740,662 -51,901 468,749 -50,594 - 3,106,916 8 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 1/1/2013 to 9/30/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,735,794 35,233 - -226,523 - 2,544,504 5.03 Opening adjusted balance 2,735,794 35,233 - -226,523 - 2,544,504 5.04 Capital transactions with shareholders 4,866 -26,254 - - - -21,388 5.04.01 Increase in capital 4,866 - 4,866 5.04.03 Realization of granted options - 13,716 - - - 13,716 5.04.04 Acquired treasury shares - -39,970 - - - -39,970 5.05 Total of comprehensive loss - - - -53,839 - -53,839 5.05.01 Loss for the period - - - -53,839 - -53,839 5.07 Closing balance 2,740,660 8,979 - -280,362 - 2,469,277 9 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 9/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 9/30/2013 7.01 Revenues 864,232 986,571 7.01.01 Real estate development, sale and services 863,407 982,773 7.01.04 Allowance for doubtful accounts 825 3,798 7.02 Inputs acquired from third parties -531,450 -557,671 7.02.01 Cost of Sales and/or Services -474,909 -538,017 7.02.02 Materials, energy, outsourced labor and other -56,541 -19,654 7.03 Gross added value 332,782 428,900 7.04 Retentions -27,923 -29,792 7.04.01 Depreciation and amortization -27,923 -29,792 7.05 Net added value produced by the Company 304,859 399,108 7.06 Added value received on transfer 50,781 -27,606 7.06.01 Equity pick-up -19,389 -50,887 7.06.02 Financial income 70,170 23,281 7.07 Total added value to be distributed 355,640 371,502 7.08 Added value distribution 355,640 371,502 7.08.01 Personnel and payroll charges 120,123 117,946 7.08.02 Taxes and contributions 111,099 106,417 7.08.03 Compensation – Interest 175,012 200,978 7.08.04 Compensation – Company capital -50,594 -53,839 7.08.04.03 Retained losses -50,594 -53,839 10 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2014 PRIOR YEAR 12/31/2013 1 Total Assets 7,578,854 8,183,030 1.01 Current Assets 5,195,046 5,679,907 1.01.01 Cash and cash equivalents 161,767 215,194 1.01.01.01 Cash and banks 72,804 121,222 1.01.01.02 Securities purchased under agreement to resell 63,463 93,972 1.01.01.03 Resources custody of third parties 25,500 - 1.01.02 Short-term investments 1,301,658 1,808,969 1.01.03 Accounts receivable 1,575,922 1,909,877 1.01.03.01 Trade accounts receivable 1,575,922 1,909,877 1.01.03.01.01 Receivables from clients of developments 1,545,292 1,849,329 1.01.03.01.02 Receivables from clients of construction and services rendered 30,630 60,548 1.01.04 Inventories 1,868,671 1,442,019 1.01.07 Prepaid expenses 20,015 35,188 1.01.07.01 Prepaid expenses and other 20,015 35,188 1.01.08 Other current assets 267,013 268,660 1.01.08.01 Non current assets for sale 82,171 114,847 1.01.08.03 Other 184,842 153,813 1.01.08.03.01 Other accounts receivable 66,076 71,083 1.01.08.03.02 Receivables from related parties 118,766 82,547 1.01.08.03.03 Derivative financial instruments - 183 1.02 Non Current assets 2,383,808 2,503,123 1.02.01 Non current assets 1,261,780 1,240,322 1.02.01.03 Accounts receivable 355,292 313,791 1.02.01.03.01 Receivables from clients of developments 355,292 313,791 1.02.01.04 Inventories 633,137 652,395 1.02.01.09 Other non current assets 273,351 274,136 1.02.01.09.03 Other accounts receivable and other 156,293 137,628 1.02.01.09.04 Receivables from related parties 117,058 136,508 1.02.02 Investments 975,597 1,120,076 1.02.02.01 Interest in associates and affiliates 975,597 1,120,076 1.02.03 Property and equipment 50,025 36,385 1.02.03.01 Operation property and equipment 50,025 36,385 1.02.04 Intangible assets 96,406 106,340 1.02.04.01 Intangible assets 53,326 63,260 1.02.04.02 Goodwill 43,080 43,080 1.02.04.02.01 Goodwill 43,080 43,080 11 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2014 PRIOR YEAR 12/31/2013 2 Total Liabilities 7,578,854 8,183,030 2.01 Current liabilities 2,121,335 2,683,023 2.01.01 Social and labor obligations 79,305 96,187 2.01.01.02 Labor obligations 79,305 96,187 2.01.01.02.01 Salaries, payroll charges and profit sharing 79,305 96,187 2.01.02 Suppliers 83,467 79,342 2.01.02.01 Local suppliers 83,467 79,342 2.01.03 Tax obligations 108,722 216,625 2.01.03.01 Federal tax obligations 108,722 216,625 2.01.04 Loans and financing 864,800 1,154,218 2.01.04.01 Loans and financing 474,361 590,386 2.01.04.01.01 In Local Currency 474,361 590,386 2.01.04.02 Debentures 390,439 563,832 2.01.05 Other obligations 887,075 1,064,532 2.01.05.01 Paybales to related parties 166,087 133,678 2.01.05.02 Other 720,988 930,854 2.01.05.02.01 Minimum mandatory dividends 32,945 150,067 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 492,293 408,374 2.01.05.02.05 Payables to venture partners 9,935 112,886 2.01.05.02.06 Other obligations 147,895 176,740 2.01.05.02.07 Obligations assumed on assignment of receivables 37,527 82,787 2.01.05.02.08 Derivative financial instruments 393 - 2.01.06 Provisions 97,966 72,119 2.01.06.01 Tax, labor and civel lawsuits 97,966 72,119 2.01.06.01.01 Tax lawsuits 218 163 2.01.06.01.02 Labor lawsuits 41,282 31,564 2.01.06.01.04 Civel lawsuits 56,466 40,392 2.02 Non current liabilities 2,328,382 2,285,524 2.02.01 Loans and financing 1,966,369 1,905,310 2.02.01.01 Loans and financing 955,558 1,047,924 2.02.01.01.01 Loans and financing in local currency 955,558 1,047,924 2.02.01.02 Debentures 1,010,811 857,386 2.02.02 Other obligations 181,934 197,753 2.02.02.02 Other 181,934 197,753 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 76,159 79,975 2.02.02.02.04 Other obligations 65,722 69,874 2.02.02.02.05 Payables to venture partners 7,145 10,794 2.02.02.02.06 Obligations assumed on assignment of receivables 28,227 37,110 2.02.02.02.07 Derivative financial instruments 4,681 - 2.02.03 Deferred taxes 54,299 56,652 2.02.03.01 Deferred income tax and social contribution 54,299 56,652 2.02.04 Provisions 125,780 125,809 2.02.04.01 Tax, labor and civel lawsuits 125,780 125,809 2.02.04.01.01 Tax lawsuits 202 10 2.02.04.01.02 Labor lawsuits 34,154 31,708 2.02.04.01.04 Civel lawsuits 91,424 94,091 2.03 Equity 3,129,137 3,214,483 2.03.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves -51,901 -18,687 2.03.02.04 Granted options 139,028 125,600 2.03.02.05 Treasury shares -109,048 -73,070 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.02.08 Income from treasury shares' transfer -10,664 - 2.03.04 Income Reserve 468,749 468,749 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 437,156 437,156 2.03.05 Retained earnings/accumulated losses -50,594 - 2.03.09 Non-controlling interest 22,221 23,759 12 CONSOLIDATED FINANCIAL STATEMENTS - INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2014 to 9/30/2014 YEAR TO DATE 1/1/2014 to 9/30/2014 SAME QUARTER FROM PREVIOUS YEAR 7/1/2013 to 9/30/2013 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 9/30/2013 3.01 Gross Sales and/or Services 494,191 1,501,722 628,047 1,776,461 3.01.01 Revenue from real estate development 533,571 1,626,242 680,029 1,933,052 3.01.03 Taxes on real estate sales and services -39,380 -124,520 -51,982 -156,591 3.02 Cost of sales and/or services -365,338 -1,110,617 -454,544 -1,381,015 3.02.01 Cost of real estate development -365,338 -1,110,617 -454,544 -1,381,015 3.03 Gross profit 128,853 391,105 173,503 395,446 3.04 Operating expenses/income -121,344 -396,791 -145,376 -396,138 3.04.01 Selling expenses -37,024 -110,899 -46,165 -161,792 3.04.02 General and administrative expenses -50,887 -158,724 -55,155 -157,759 3.04.05 Other operating expenses -39,029 -134,339 -46,259 -82,421 3.04.05.01 Depreciation and amortization -11,715 -41,714 -18,142 -38,573 3.04.05.02 Other operating expenses -27,314 -92,625 -28,117 -43,848 3.04.06 Equity pick-up 5,596 7,171 2,203 5,834 3.05 Income (loss) before financial results and income taxes 7,509 -5,686 28,127 -692 3.06 Financial -8,028 -19,014 -48,486 -131,313 3.06.01 Financial income 36,473 118,634 16,998 52,686 3.06.02 Financial expenses -44,501 -137,648 -65,484 -183,999 3.07 Income before income taxes -519 -24,700 -20,359 -132,005 3.08 Income and social contribution taxes -9,163 -27,432 -7,019 -20,448 3.08.01 Current -10,022 -26,896 -4,492 -13,657 3.08.02 Deferred 859 -536 -2,527 -6,791 3.09 Income (loss) from continuing operation -9,682 -52,132 -27,378 -152,453 3.10 Income (loss) from discontinuing operation - - 46,993 127,758 3.10.01 Income (loss) from discontinuing operation - - 46,993 127,758 3.11 Income (loss) for the period -9,682 -52,132 19,615 -24,695 3.11.01 Income (loss) attributable to the Company -9,954 -50,594 15,777 -53,839 3.11.02 Net income attributable to non-controlling interests 272 -1,538 3,838 29,144 3.99 Earnings per share 3.99.01 Basic earnings per share 3.99.01.01 ON -0.0246 -0.1248 0.0368 -0.1259 3.99.02 Diluted earnings per share 3.99.02.01 ON -0.0246 -0.1248 0.0368 -0.1259 13 CONSOLIDATED FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2014 to 9/30/2014 YEAR TO DATE 1/1/2014 to 9/30/2014 SAME QUARTER FROM PREVIOUS YEAR 7/1/2013 to 9/30/2013 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 9/30/2013 4.01 Income (loss) for the period -9,682 -52,132 19,615 -24,695 4.03 Consolidated comprehensive income (loss) for the period -9,682 -52,132 19,615 -24,695 4.03.01 Income (loss) attributable to Gafisa -9,954 -50,594 15,777 -53,840 4.03.02 Net income attributable to the noncontrolling interests 272 -1,538 3,838 29,145 14 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2014 PRIOR YEAR 9/30/2013 6.01 Net cash from operating activities -937 46,026 6.01.01 Cash generated in the operations 167,770 53,773 6.01.01.01 Loss before income and social contribution taxes -24,700 -132,005 6.01.01.02 Stock options expenses 27,577 13,715 6.01.01.03 Unrealized interest and finance charges, net 47,414 48,904 6.01.01.04 Depreciation and amortization 41,714 38,573 6.01.01.05 Write-off of property and equipment, net 6,836 20,098 6.01.01.06 Provision for legal claims 77,283 47,388 6.01.01.07 Warranty provision -7,020 -624 6.01.01.08 Provision for profit sharing 26,151 26,235 6.01.01.09 Allowance for doubtful accounts -9,662 -5,731 6.01.01.10 Provision for realization of non-financial assets – properties for sale -9,684 -1,373 6.01.01.11 Provision for penalties due to delay in construction works -5,322 -1,417 6.01.01.12 Financial instruments 4,354 5,273 6.01.01.13 Equity pick-up -7,171 -5,834 6.01.01.14 Provision for realization of non-financial assets – intangible - 571 6.01.02 Variation in Assets and Liabilities -168,707 -7,747 6.01.02.01 Trade accounts receivable 292,887 51,683 6.01.02.02 Properties for sale -409,947 -235,647 6.01.02.03 Other accounts receivable 10,839 -41,393 6.01.02.04 Transactions with related parties -4,038 40,943 6.01.02.05 Prepaid expenses 15,170 19,520 6.01.02.06 Suppliers 4,125 11,308 6.01.02.07 Obligations for purchase of land and adv. from customers 80,103 45,090 6.01.02.08 Taxes and contributions -31,791 -13,060 6.01.02.09 Salaries and payable charges -43,023 -36,909 6.01.02.10 Other obligations 19,976 159,288 6.01.02.11 Income tax and social contribution paid -103,008 -8,570 6.02 Net cash from investing activities 501,832 -122,671 6.02.01 Purchase of property and equipment and intangible assets -52,256 -60,350 6.02.02 Redemption of short-term investments 2,387,569 3,708,304 6.02.03 Short-term investments obtained -1,880,258 -3,399,254 6.02.04 Investments increase -11,534 -19,454 6.02.05 Received dividends 58,311 14,745 6.02.06 Purchase of AUSA - -366,662 6.03 Net cash from financing activities -554,322 -80,932 6.03.01 Increase in capital - 4,866 6.03.02 Loans and financing obtained 666,692 1,237,027 6.03.03 Payment of loans and financing -941,847 -1,158,400 6.03.04 Purchase of treasury shares -53,561 -39,970 6.03.05 Proceeds from subscription of redeemable equity interest in securitization fund - -5,089 6.03.06 Payables to venture partners -106,600 -106,675 6.03.07 Loans with related parties -8,799 -12,691 6.03.08 Treasury shares 17,583 - 6.03.09 Income from treasury shares' alienation -10,664 - 6.03.10 Paid dividends -117,126 - 6.05 Net increase of cash and cash equivalents -53,427 -157,577 6.05.01 Cash and cash equivalents at the beginning of the period 215,194 432,202 6.05.02 Cash and cash equivalents at the end of the period 161,767 274,625 15 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 1/1/2/30/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 -18,687 468,749 - - 3,190,724 23,759 3,214,483 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 - - 3,190,724 23,759 3,214,483 5.04 Capital transactions with shareholders - -33,214 - - - -33,214 - -33,214 5.04.03 Realization of granted options - 13,427 - - - 13,427 - 13,427 5.04.04 Acquired treasury shares - -53,560 - - - -53,560 - -53,560 5.04.05 Sold treasury shares - 6,919 - - - 6,919 - 6,919 5.05 Total of comprehensive income (loss) - - - -50,594 - -50,594 -1,538 -52,132 5.05.01 Income (loss) for the period - - - -50,594 - -50,594 -1,538 -52,132 5.07 Closing balance 2,740,662 -51,901 468,749 -50,594 - 3,106,916 22,221 3,129,137 16 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 1/1/2/30/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,735,794 35,233 - -226,523 - 2,544,504 150,384 2,694,888 5.03 Opening adjusted balance 2,735,794 35,233 - -226,523 - 2,544,504 150,384 2,694,888 5.04 Capital transactions with shareholders 4,866 -278,703 - - - -273,837 -128,695 -402,532 5.04.01 Increase in capital 4,866 - 4,866 1,232 6,098 5.04.03 Realization of granted options - 13,716 - - - 13,716 2,687 16,403 5.04.04 Acquired treasury shares - -39,970 - - - -39,970 -3,556 -43,526 5.04.06 Dividends - -9,007 -9,007 5.04.08 Acquisition of investment with non-controlling shareholders - -252,449 - - - -252,449 -120,051 -372,500 5.05 Total of comprehensive income (loss) - - - -53,839 - -53,839 29,145 -24,694 5.05.01 Income (loss) for the period - - - -53,839 - -53,839 29,145 -24,694 5.07 Closing balance 2,740,660 -243,470 - -280,362 - 2,216,828 50,834 2,267,662 17 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 9/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 9/30/2013 7.01 Revenues 1,626,242 1,933,052 7.01.01 Real estate development, sale and services 1,571,666 1,842,997 7.01.04 Allowance for doubtful accounts 54,576 90,055 7.02 Inputs acquired from third parties -1,145,977 -1,252,174 7.02.01 Cost of sales and/or services -984,448 -1,268,679 7.02.02 Materials, energy, outsourced labor and other -161,529 16,505 7.03 Gross added value 480,265 680,878 7.04 Retentions -41,714 -38,573 7.04.01 Depreciation and amortization -41,714 -38,573 7.05 Net added value produced by the Company 438,551 642,305 7.06 Added value received on transfer 125,805 58,520 7.06.01 Equity pick-up 7,171 5,834 7.06.02 Financial income 118,634 52,686 7.07 Total added value to be distributed 564,356 700,825 7.08 Added value distribution 564,356 700,825 7.08.01 Personnel and payroll charges 161,323 238,886 7.08.02 Taxes and contributions 178,708 219,443 7.08.03 Compensation – Interest 274,919 296,335 7.08.03.01 Interest 274,919 296,335 7.08.04 Compensation – Company capital -50,594 -53,839 7.08.04.03 Retained losses -50,594 -53,839 18 GAFISA RELEASES 3Q14 RESULTS FOR IMMEDIATE RELEASE São Paulo, November 07, 2014 Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the quarter ended September 30, 2014. MANAGEMENT COMMENTS AND HIGHLIGHTS During this challenging macroeconomic climate, the Company is remaining focused on maintaining profitability and generating cash flow. Corrections and improvements by the Company and our business partners undertaken in recent years have increased the efficiency of the production cycle, thereby reducing the construction period, strengthening financial management, and improving the quality and speed of the transfer process. As a result, we have achieved better operating performance, enhancing the profile of our capital employed. These factors have also positioned the Company well for the current economic environment. In this context, Gafisa and Tenda’s projects performance has been solid during recent quarters, contributing to adjusted gross margin of 36.4% in the third quarter on a consolidated basis. The Gafisa segment’s results were stable, with an adjusted gross margin of 38.7%, while in the Tenda segment, the proportional increase in contribution from new projects has resulted in increasing our expectation that we will be able to maintain an adjusted gross margin level of between 28-30% for new projects. Similar to the second quarter, Gafisa’s third quarter performance was impacted by continued weakness in the economic environment. Accordingly, Gafisa is taking a selective approach to product development and launches, as it prioritizes pursuing a solid level of profitability. In the Gafisa segment, third quarter launches totaled R$419.1 million, with gross pre-sales of R$345.6 million. During the quarter, more cautious buying behavior on the part of consumers resulted in a reduction in launches sales velocity. In the 3Q14, Gafisa’s SoS was 7.2%. Recently, in line with our commitment to transparency, capital discipline and value generation to shareholders, the Company announced the reduction of its guidance for 2014 expected launches for the Gafisa segment. Despite having projects already approved and ready for launch through the end of the year, the Company believes that, based on the continuing uncertainties of the current economic environment, these launches should be postponed to 2015, which will allow for more appropriate timing in order to maintain these projects’ target margins. As a result, in the 3Q14 Gafisa completed R$1.0 billion of launches in 9M14, attaining 89% of the midpoint of newly established guidance of between R$1.1 billion to R$1.2 billion. Looking ahead to the last quarter of the year, the Gafisa segment is dedicating even more focus on the sale of inventories of its previously launched projects. Tenda experienced lower launch activity in the third quarter due to a greater than expected period in finalizing the legalization and contracting of new projects with financing agents, which resulted in the postponement of some projects to the fourth quarter. Third quarter launches totaled R$91.3 million, with gross pre-sales of R$182.3 million. The level of dissolutions in 3Q14 still presented a high volume of R$146.3 million, driven mainly by the strong delivery of legacy projects, which accounted for 70% of PSV in the period. Our expectation is that the volume of cancellations in the last quarter will remain at a similar level, due to the delivery of most of the remaining legacy projects, coupled with the transition to a new sales accounting policy, where the sale is booked only after payment by the customer. ­ 20 The higher volume of dissolutions impacted significantly sales velocity in this third quarter, reaching 4.6%. The World Cup, which had an adverse effect on the number of visitations to the shops, and a change in the sales accounting policy have also contributed to a pre-salesreductionin the period. However, we continue to believe in the resilience of Tenda’s market segment, even in the face of economic uncertainty. Demand in the low income housing segment is still quite strong, due to Brazil’s low unemployment rate and the availability of credit for the segment. In the 9M14, Tenda launches reached R$371.8 million, and facing terms longer than expected for legalization and contracting, remains seeking the floor for its launch guidance of R$600 to R$800 million, to the end of the year. Consolidated Gafisa and Tenda launch volumes for the quarter reached R$510.4 million and R$1.4 billion in the first nine months of the year, which represents 75% of the midpoint of newly revised guidance of R$1.7 to R$2.0 billion. Net pre-sales were R$230.8 million and R$903.1 million in the 9M14. Adjusted gross profit was R$179.9 million, with a margin of 36.4% in the quarter, 2 percentage points above that of the previous year. In the 9M14, adjusted gross profit totaled R$517.3 million, with a margin of 34.4%, 5.8 percentage points above that of the 9M13, demonstrating Gafisa and Tenda improved operating performance. Consolidated net income was a loss of R$9.9 million, comprised by Gafisa’s net income of R$15.3 million, and a loss in Tenda of approximately R$25.2 million. For the 9M14, net income was negative R$50.6 million, with Gafisa presenting income of R$30.1 million, and Tenda reporting a loss of R$80.7 million. Operational cash generation performed well during the year. The Company ended 3Q14 with operating cash flow of R$49.4 million, reaching R$195.5 million in the 9M14, reflecting: (i) the transfer/receiving process for units sold with financing agents, with around R$1.2 billion transferred during the year, and; (ii) greater control over the Company’s business cycle. Free cash flow generation in 3Q14 was positive again at R$23.5 million, totaling R$42.7 million during the year. At the end of September, 2014, the Company’s Net Debt/Equity ratio reached 44.3%, which is in line with the previous quarter. Excluding project finance, the Net Debt/Equity ratio was negative 22.8%. The separation process of the business units continues to progress, and as soon as we have information on the next steps, the Company will inform its shareholders and the market. As the year end approaches, we are pleased to have seen major evolution in the financial and operating cycles of both companies. We continue to work with having profitability and shareholder value creation goals as our guidelines, always seeking ongoing improvement in our results. Sandro Gamba Chief Executive Officer – Gafisa S.A. Rodrigo Osmo Chief Executive Officer – Tenda S.A. 21 FINANCIAL RESULTS ▲ Net revenue recognized by the “PoC” method was R$365.3 million in the Gafisa segment and R$128.9 million in the Tenda segment. This resulted in consolidated revenue of R$494.2 million in the third quarter, a reduction of 21.3% compared with the 3Q13, and 14.0% from the 2Q14. In the 9M14, net revenue reached R$1.5 billion. ▲ Adjusted gross profit for 3Q14 was R$179.9 million, down from R$216.1 million in 3Q13 and R$205.3 million in the previous quarter. Even though, adjusted gross margin rose to 36.4% versus 34.4% in the prior-year period and 35.7% in the 2Q14. Gafisa’s contribution was an adjusted gross profit of R$141.5 million, with an adjusted margin of 38.7%, while Tenda’s contribution was R$38.4 million, with a margin of 29.8% in 3Q14. In the first nine months, consolidated adjusted gross profit was R$517.3 million, and adjusted gross margin was 34.4%. ▲ Adjusted EBITDA was R$73.5 million in the 3Q14. The Gafisa segment reported adjusted EBITDA of R$76.7 million, while the Tenda segment’s adjusted EBITDA was negative at R$9.8 million. Please note that consolidated adjusted EBITDA includes Alphaville equity income, while the Gafisa segment’s adjusted EBITDA is net of this effect. At the end of 9M14, consolidated adjusted EBITDA reached R$189.8 million. Consolidated EBITDA margin reached 14.9% in 3Q14 and 12.6% in 9M14. ▲ The Company reported a consolidated net loss of R$9.9 million in the third quarter. Gafisa reported a profit of R$15.3 million, including the contribution of R$6.6 million from Alphaville, while Tenda reported a loss of R$25.2 million. In the 9M14, the net loss reached R$50.6 million. ▲ Operating cash generation reached R$49.4 million in the 3Q14 and R$195.5 million in the 9M14. In the 3Q14, the Company recorded cash generation of R$23.5 million, while in the 9M14, cash generation was R$42.7 million. OPERATING RESULTS ▲ Launches totaled R$510.4 million in the 3Q14, comprising 4 Gafisa projects and 2 Tenda projects, compared to R$413.7 million in the 2Q14. In 9M14, R$1.4 billion was launched. The Gafisa segment accounted for R$1.0 billion, while the Tenda segment launched the remaining R$371.8 million. ▲ Consolidated pre-sales totaled R$230.8 million in the 3Q14, of which R$194.9 million related to Gafisa and R$35.9 million to Tenda, compared to sales of R$338.9 million in the 3Q13. In the 9M14, sales reached R$903.1 million, with R$633.7 million in the Gafisa segment and R$269.4 million in the Tenda segment. Consolidated sales from launches in the 9M14 represented 66.2% of the total, while sales from inventory comprised the remaining 33.8%. ▲ Consolidated sales over supply (SoS) reached 6.7% in 3Q14, compared to 12.6% in 2Q14 and 11.6% in the year-ago period. In the quarter, SoS was 7.2% at Gafisa and 4.6% at Tenda. Over the past 12 months Gafisa’s SoS was 30.4%, while Tenda’s was 37.8% ▲ Consolidated inventory at market value increased R$195.6 million in the quarter, reaching R$3.2 billion. Gafisa’s inventory reached R$2.5 billion and Tenda’s inventory totaled R$712.4 million. ▲ Throughout the third quarter, the Company delivered 11 projects, totaling 1,549 units, representing R$366.9 million in PSV. The Gafisa segment delivered 366 units, while the Tenda segment delivered the remaining 1,183 units. 22 ANALYSIS OF RESULTS Gafisa Segment Gross Margin Expansion and Reduction in Expenses Benefit Operating Results The Gafisa segment’s margin has been improving in recent quarters, due to the consolidation of operations in certain markets and the delivery of legacy projects. Accordingly, the segment’s profitability increased. Adjusted gross profit totaled R$141.5 million in 3Q14, with a margin of 38.7%. Another quarterly highlight is the 6.4% y-o-y reduction in the amount of expenses, primarily due to lower selling expenses. The reduction was achieved despite higher launch volumes in the period. Net Income Net income for the period was R$15.3 million, compared to R$17.1 million in 2Q14, and R$76.7 million in the year-ago period. Excluding R$6.6 million in equity from Alphaville, the Gafisa segment’s net income was R$8.7 million. The result was stable versus the 2Q14, and reflects improved operating performance despite lower revenue. In the 9M14, net income totaled R$18.5 million, compared to a loss of R$50.8 million in the prior year, underscoring the improvement in Gafisa’s performance in recent quarters. To note, currently Gafisa holds a 30% stake in Alphaville, while in 3Q13 it owned 100%. Gafisa Segment (R$ million) 3Q14 2Q14 3Q13 9M14 9M13 Adjusted Gross Profit Adjusted Gross Margin 38.7% 38.1% 44.4% 37.6% 38.0% Net Profit Equity income from Alphaville Net Profit Ex-Aphaville Tenda Segment High Volume of Dissolution of Legacy Impacted Revenue Lower quarterly launch volumes, due to delays in obtaining licenses and contracting projects with financing agents, coupled with a higher level of dissolutions in this 3Q14, especially due to the large volume of deliveries of legacy projects, negatively impacted sales results and revenue recognition of Tenda this quarter. With the higher concentration of dissolutions in legacy projects, the revenue breakdown was positively impacted by increased participation of projects related to the New Model, thereby allowing the maintenance of the adjusted gross margin at a high level, reaching 29.8% in the quarter. In late August we implemented a new sales accounting policy, where the sale is booked only after payment by the customer.Until then, revenue was generated by the issuance of the customer purchase and sale agreement. We hope that this change presents a significant impact on reducing the level of dissolutions of new pre-sales starting in September. A streamlined cost structure, which better reflects the size of operations, also contributed to the segment’s third quarter results. Selling, general and administrative expenses once again decreased sharply from a year earlier. Selling expenses were impacted by lower gross sales in the period, while general and administrative expenses recorded annual savings of 24.7%, due to reduced operational complexity in the Tenda segment, with the reduction in the number of legacy projects. Net Income The third quarter net loss was R$25.2 million, compared to a net loss of R$18.0 million in 2Q14, and R$60.9 million in 3Q13. While Tenda’s 3Q14 bottom line was impacted by lower launch volumes and net sales, the segment’s performance has improved over a longer timeframe. In the 9M14, Tenda’s net loss declined 38.3% year-over-year, closing the period at R$80.7 million. 23 Tenda Segment (R$ million) 3Q14 2Q14 3Q13 9M14 9M13 Adjusted Gross Profit Adjusted Gross Margin 29.8% 30.4% 12.3% 26.2% 10.2% Net Profit RECENT EVENTS Share Buyback Program Regarding the share buyback program in place, on October 30, 2014, the Company had acquired around 30 million shares, or around 94% of the total amount permitted, considering the maximum amount of 32,938,554 shares. The approved program is conditional on the maintenance of consolidated net debt at a level equal to or less than 60% of net equity and does not oblige the Company to acquire any particular amount of shares in the market. The program may be suspended at any time. On February 26, 2014, the Company canceled an open share buyback program in place in the Tenda subsidiary and opened a new program in Gafisa, containing the same previously defined conditions. The new program can repurchase the remaining balance of shares. Revision of 2014 Guidance In line with the Company’s commitment to transparency, capital discipline and value generation to shareholders, it was disclosed in a Material Fact dated October 20 that the Company lowered its guidance for 2014 expected launches for the Gafisa segment. The new launch guidance for the segment was lowered to R$1.1 to R$1.2 billion from R$1.5 to R$1.7 billion previously. Despite having projects already approved and ready for launch through the end of the year, the Company believes that, based on the continuing uncertainties of the current economic environment, these launches should be postponed to 2015. Due to the change in the volume of 2014 launches projected for the Gafisa segment, guidance for the ratio of Administrative Expenses to Launch Volumes, which was 7.5% for 2014, has been impacted. While projected administrative expenses for the year, and the basis for previous guidance, are within expectations, this guidance becomes is no longer applicable for 2014. Gafisa remains strongly committed to the recovery plan for its profitability level and focused on the generation of value for its shareholders. 24 Key Numbers for the Gafisa Group Table 1 – Gafisa Segment - Operating and Financial Highlights – (R$000, and % Gafisa) 3Q14 2Q14 Q/Q (%) 3Q13 Y/Y (%) 9M14 9M13 Y/Y (%) Launches 419,134 314,733 33.2% 107,248 290.8% 1,023,012 406,187 151.9% Net pre-sales 194,892 251,290 -22.4% 188,716 3.3% 633,738 506,742 25.1% Net pre-sales of Launches 130,368 116,334 12.1% 36,885 253.4% 154,249 164,052 -6.0% Sales over Supply (SoS) 7.2% 9.8% -2.6 p.p. 9.2% -2.0 p.p. 20.2% 21.4% 1.2 p.p. Delivered projects (Units) 366 1,504 -75.7% 1,477 -75.2% 2,394 3,205 -25.3% Net Revenue 365,256 397,907 -8.2% 432,252 -15.5% 1,089,913 1,173,897 -7.2% Adjusted Gross Profit¹ 141,462 151,456 -6.6% 191,895 -26.3% 409,448 446,313 -8.3% Adjusted Gross Margin¹ 38.7% 38.1% 60 bps 44.4% -570 bps 37.6% 38.0% -40 bps Adjusted EBITDA 2 76,690 83,353 -8.0% 121,031 -36.6% 214,855 223,278 -3.8% Adjusted EBITDA Margin 2 21.0% 20.9% 10 bps 28.0% -700 bps 19.7% 19.0% -830 bps Net Income (Loss) 15,263 17,132 -10.9% 76,731 -80.1% 30,068 76,979 -60.9% Backlog revenues 1,157,390 1,298,089 -10.8 % 1,625,581 -28.8% 1,157,390 1,625,581 -28.8% Backlog results ³ 448,963 470,361 -4.5% 561,524 -20.0% 448,963 561,524 -20.0% Backlog margin ³ 38.8% 36.2% 260 bps 34.5% 430 bps 38.8% 34.5% 430 bps 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. EBITDA from Gafisa segment does not consider the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. Key Numbers for Tenda Table 2 – Tenda Segment - Operating and Financial Highlights – (R$000, and % Tenda) 3Q14 2Q14 Q/Q (%) 3Q13 Y/Y (%) 9M14 9M13 Y/Y (%) Launches 91,294 99,011 -7.8% 103,644 -11.9% 371,749 250,396 48.5% Net pre-sales 35,892 181,728 -80.3% 150,151 -76.1% 269,387 326,777 -17.6% Net pre-sales of Launches 22,490 42,299 -46.8% 74,307 -69.7% 85,387 142,848 -40.2% Sales over Supply (SoS) 4.6% 20.8% -16.2 p.p. 17.4% -12.8 p.p. 26.7% 30.8% -4.1 p.p. Delivered projects (Units) 1,183 2,185 -45.9% 1,014 16.7% 4,640 3,540 31.1% Net Revenue 12 176,923 -27.1% 195,795 -34.1% 411,809 602,563 -31.7% Adjusted Gross Profit¹ 38,458 53,805 -28.5% 24,177 59.1% 107,826 61,470 75.4% Adjusted Gross Margin¹ 29.8% 30.4% -60 bps 12.3% 1750 bps 26.2% 10.2% 1600 bps Adjusted EBITDA 2 (9,828) (1,907) -415.4% (28,027) 64.9% (36,648) (59,346) 27.7% Adjusted EBITDA Margin 2 -7.6% -1.1% -650 bps -14.3% 670 bps -8.9% -9.8% 90 bps Net Income (Loss) (25,219) (17,983) -40.2% (60,955) 58.6% (80,662) (130,819) 34.0% Backlog revenues 139,318 207,912 -3 3.0% 274,642 -49.3% 139,318 274,642 -49.3% Backlog results ³ 40,010 61,563 -35.0% 62,789 -36.3% 40,010 62,789 -36.3% Backlog margin ³ 28.7% 29.6% -90 bps 22.9% 580 bps 28.7% 22.9% 580 bps 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. Tenda does not hold equity in Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. 25 Key Consolidated Numbers Table 3 - Operating and Financial Highlights – (R$000, and % Company) 3Q14 2Q14 Q/Q (%) 3Q13 Y/Y (%) 9M14 9M13 Y/Y (%) Launches 510,428 413,744 23.4% 210,892 142.0% 1,394,761 656,583 112.4% Launches, units 1,534 1,089 40.9% 844 81.8% 4,413 2,638 67.3% Pre-sales 230,784 433,018 -46.7% 338,867 -31.9% 903,125 833,519 8.4% Pre-sales, units 682 1,628 -58.1% 1,410 -51.6% 3,079 3,606 -14.6% Pre-sales of Launches 152,858 158,633 -3.6% 111,193 37.5% 239,636 306,901 -21.9% Sales over Supply (SoS) 6.7% 12.6% -47.0% 11.6% -42.7% 21.8% 24.3% -10.2% Delivered projects (PSV) 366,917 678,171 -45.9% 52 -30.7% 1,602,596 1,298,513 23.4% Delivered projects, units 1,549 3,689 -58.0% 2,491 -37.8% 7,034 6,745 4.3% Net Revenue 494,191 574,830 -14.0% 628,047 -2 1.3% 1,501,722 1,776,461 -15.5% Adjusted Gross Profit 1 179,920 205,261 -12.3% 216,072 -16.7% 517,274 507,783 1.9% Adjusted Gross Margin¹ 36.4% 35.7% 70 bps 34.4% 200 bps 34.4% 28.6% 580 bps Adjusted EBITDA ² 73,457 89,838 -18.2% 139,997 -47.5% 189,767 291,689 -34.9% Adjusted EBITDA Margin ² 14.9% 15.6% -80 bps 22.3% -750 bps 12.6% 16.4% -380 bps Net Income (Loss) (9,956) (851) -1,269.9% 15,777 -163.1% (50,594) (53,840) 6.0% Backlog revenues 1,296,708 1,506,001 -13.9% 1,900,224 -31.8% 1,296,708 1,900,224 -31.8% Backlog results ³ 488,973 531,924 -8.1% 624,313 -21.7% 488,973 624,313 -21.7% Backlog margin ³ 37.7% 35.3% 240 bps 32.9% 480 bps 37.7% 32.9% 480 bps Net Debt + Investor Obligations 1,384,795 1,408,283 -1 .7% 2,858,095 -51.5% 1,384,795 2,858,095 -51.5% Cash and cash equivalents 1,463,454 1,279,568 14.4% 781,606 87.2% 1,463,454 781,606 87.2% Shareholder’s Equity 3,106,916 3,116,182 -0.2% 2,216,828 40.3% 3,106,916 2,216,828 40.3% Shareholder’s Equity + Minority 3,12 3,138,131 -0.3% 2,267,662 38.0% 3,129,137 2,267,662 38.0% Total Assets 7,578,854 7,288,403 4.8% 8,199,678 -6.9% 7,635,296 8,199,678 -6.9% (Net Debt + Obligations) / (SE + Minority) 44 .3% 44.9% -60 bps 126.0% -8.170 bps 44.3% 126.0% -8.170 bps 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. Consolidated EBITDA considers the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. 26 Update on the Separation Process Administrative Split and Next Steps The Company continued to evaluate the potential separation of the Gafisa and Tenda business units during the quarter. As previously reported, a separation would be the next step in a comprehensive plan initiated by management to enhance value creation for both business units and its shareholders. Since the beginning of the year the Company has been moving toward the effective separation of Gafisa and Tenda’s administrative structures, so that they can operate independently in the future. In recent months the actual division of various departments such as Services, Personnel and Management Center, Legal, among others has been implemented. The Company is currently working on the completion of this process, defining guidelines for the separation and independent operation of some remaining departments that still operate in a shared way. At the same time, the Company continues to evaluate separation alternatives for the two companies. Among the initiatives and studies being undertaken, we highlight: (1) Review of relationship with agents potentially linked to the separation process in order to align contractual, operational and financial issues related to the possible separation; (2) Amendment with the Brazilian Securities and Exchange Commission (CVM), related to the category of Tenda as an issuer. Since late July 2014, Tenda became registered under Category A; (3) Continuity of studies the most appropriate capital structure for the business cycle of each company, as well as liquidity, and fiscal, tax, legal, corporate aspects, among others. The Company will keep its shareholders and the market informed as to the progress and development of this process. 27 G AFISA S EGMENT Focuses on residential developments within the upper, upper-middle, and middle-income segments, with average unit prices of R$500,000,00. Operating Results Launches and Pre-Sales Third-quarter launches totaled R$419.1 million and comprised 4 projects/phases located in the cities of São Paulo, São Caetano and Rio de Janeiro. Also in the quarter, the Company requested renunciation of a development launched in early 2014 in São Paulo, with a PSV of R$64.8 million, to modify the project. Therefore, in the first 9M14, excluding the effect of the project mentioned above, the segment’s launches totaled R$1.0 billion, compared to R$406.2 million in the same period last year. Gafisa segment 3Q14 gross pre-sales totaled R$345.6 million and R$984.8 million in the 9M14. Dissolutions reached R$150.7 million, affecting net pre-sales that reached R$194.9 million. In the 9M14, net sales totaled R$633.7 million and the volume of dissolutions was R$351.1 million. Units launched during the quarter represented 54.2% of total sales, amounting to R$105.6 million, while in the 9M14 launches represented 44.9% of pre-sales. The segment accounted for 82.1% of consolidated launches for the quarter and 74.5% for the 9M14. Table 4. Gafisa Segment – Launches and Pre-sales (R$000) 3Q14 2Q14 Q/Q (%) 3Q13 Y/Y (%) 9M14 9M13 Y/Y (%) Launches 419,134 314,733 33.2% 107,248 290.8% 1,023,012 406,187 151.9% Pre-sales 194,892 251,290 -22.4% 188,716 3.3% 633,738 506,742 25.1% 28 Sales over Supply (SoS) 3Q14 sales velocity was 7.2%, compared with 9.8% in 2Q14 and 9.2% in the previous year. Considering the last 12 months, Gafisa’s SoS ended the 3Q14 at 30.4%. Dissolutions Uncertainties related to the current Brazilian economic scenario resulted in an increase in dissolutions, reaching R$150.7 million in the quarter, compared to R$119.9 million in the 2Q14 and R$73.0 million in the previous year. In the 9M14, the level of dissolutions was R$351.1 million, down 12.7% compared to the R$402.3 million in the same period of 2013, despite a more difficult macroeconomic environment. In the last three years, the Company has been working on initiatives in search of higher credit quality of its sales, aiming at reaching a reduced level of dissolutions throughout the construction and delivery cicle. It is worth mentioning the importance of assertiveness in the credit review process at the time of the sale, which has generated great efficiency in the process of transferring Gafisa customers, despite deteriorating marcoeconomic conditions throughout the year. In the 3Q14, of the 289 Gafisa segment units cancelled and returned to inventory, 69.1% were resold. For the year, 691 units have been cancelled, of which 58.5% have already been resold. Inventory In 3Q14, Gafisa maintained its focus on inventory reduction initiatives. Accordingly, inventory represented 55.1% of total sales in the period. The market value of Gafisa segment inventory reached R$2.5 billion in the 3Q14, as compared to R$2.3 billion in the previous quarter. Finished units outside of core markets accounted for R$191.1 million, or 7.6% of total inventory. Table 5. Gafisa Segment – Inventory at Market Value (R$000) Inventories BoP 2Q14 Launches Dissolutions Pre-Sales Adjusts + Other Inventories EoP 3Q14 % Q/Q São Paulo 1,550,518 355,992 108,095 (256,513) (50,550) 1,707,542 10.1% Rio de Janeiro 550,633 63,141 14,128 (37,313) 7,558 598,146 8.6% Other Markets 220,931 - 28,524 (51,813) (6,568) 191,074 -13.5% Total 150,746 7.5% 29 During the same period, finished units comprised R$278.9 million, or 11.2% of total inventory. Of this amount, inventory from projects launched outside core markets represented R$148.3 million, down 17.8% and 24.6% as compared to R$180.3 million in 2Q14 and R$196.7 million in early 2014, respectively. The Company has seen an improvement in sales velocity in these markets over the past few quarters, and believes that between the end of 2015 and beginning of 2016 it will have monetized a large portion of its inventory in non-core markets. It is worth noting that the largest share of the Gafisa inventory, approximately 69.5% or R$1.7 billion, is concentrated in projects that are to be delivered from early 2016. This will account for the sale of inventory in coming quarter, rather than finished units. Table 6. Gafisa Segment – Inventory at Market Value - Construction Status (R$000) Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 3Q14 São Paulo 471,621 471.620 22,165 1,020,858 91,706 101,193 1,707,542 Rio de Janeiro 55,281 55.281 160,706 110,529 242,229 29,401 598,146 Other Markets - - - 42,758 148,315 191,074 Total 526,902 526.902 1) Inventory at market value includes projects in partnership. This indicator is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPCs 18, 19 and 36. Third quarter adjustments reflect updates related to project scope, expected launch date and inflationary adjustments. Also in the quarter, there was the impact from a renunciation of a development launched in early 2014. Inventory Delivery Schedule 30 Landbank Gafisa segment landbank, with a PSV of approximately R$6.3 billion, is comprised of 31 different projects/ phases, amounting to nearly 11.1 thousand units, 78% located in São Paulo and 22% in Rio de Janeiro. The largest portion of land acquired through swap agreements is in Rio de Janeiro, thereby impacting the total amount of land acquired through swaps, which reached 57% in the third quarter. Table 7. Gafisa Segment- Landbank (R$000) PSV - R$ mm (% Gafisa) %Swap Total %Swap Units %Swap
